                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

 JOEL DUDLEY, individually and on          §
 behalf of all others similarly situated   §
                                           §
        Plaintiffs,                        §
                                           §
 v.                                        §            Civil Action No. 1:19-cv-984
                                           §                              GBW/SMV
 DIRECTIONAL PROJECT                       §
 SUPPORT, INC. and WILLIAM                 §
 GARDNER                                   §          CLASS ACTION COMPLAINT
                                           §                  JURY DEMANDED
        Defendants.                        §


 Order Granting Extension of Time to File Answer or Other Responsive Pleading
                        to Plaintiff’s Original Complaint

       Came on to be heard Defendants Directional Project Support, Inc. and William Gardner

Unopposed Motion for Extension of Time to File Answer or Other Responsive Pleading to

Plaintiff’s Original Complaint. The Court has decided to GRANT the motion. It is therefore,


       ORDERED that the deadline for Defendants Directional Project Support, Inc. and William

Gardner to file their answer or other responsive pleading to Plaintiff’s Original Complaint is

extended until March 9, 2020.




                                               ___________________________
                                               Hon. Judge



_March 10, 2020_
Date
Approved and entry requested and submitted by:

SUTHERLAND LAW FIRM, LLC

BY: /s/ C. William Sutherland
    C. William Sutherland
    NM Federal Bar No.: 9mc5-74
    bill@sutherlandlegal.net
    1485 N. Main St., Suite C
    Las Cruces, NM 88001
    Telephone: 575-708-9000
    Facsimile: 866-235-0023


HANSZEN LAPORTE, LLP

By: /s/ Anthony L. Laporte
   Anthony L. Laporte
   State Bar No. 00787876
   alaporte@hanszenlaporte.com
   14201 Memorial Drive
   Houston, Texas 77079
   Telephone: (713) 522-9444
   Facsimile: (713) 524-2580

ATTORNEY FOR DEFENDANTS


Electronically Approved 3/9/2020

FORESTER HAYNIE PLLC

By: /s/Jay Forester
   Jay Forester
   TX Bar No. 24087532
   400 N St Paul St, Ste 700
   Dallas, TX 75201
   Telephone: (214) 210-2100
   Facsimile: (214) 346-5909
   jay@foresterhaynie.com

ATTORNEY FOR PLAINTIFFS
